The plaintiff in error, hereinafter called the defendant, was convicted of the unlawful possession of intoxicating liquor, and sentenced to pay a fine of $50 and to be confined in the county jail for 30 days.
The case-made, with petition in error attached, was filed in this court on November 27, 1936; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental error. The evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.